DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 16/138,698 09/21/2018 PAT 10682369
16/138,698 has PRO 62/561,237 09/21/2017
	Claims 1, 4, 21-23, 30-34, and 38-41 are pending.

Claim Objections
	Claim 1 includes Formula I, which contains undefined variables, and then requires that the compound of Formula I is selected from a number of species.  Claim 1 is not indefinite because it is clearly limited to certain species of Formula I, but the inclusion of the undefined generic Formula I is superfluous.  The examiner recommends either removing the generic Formula I or defining the variables to avoid confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 32 recites “The method of claim 31,” but claim 31 is drawn to a composition.
	Claim 34 recites “the compound of claim 33,” but claim 33 is drawn to a method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2014/0341847 A1, cited on IDS).
Smith teaches the following compounds of Formula I in Table I.  Smith’s compounds are shown on the left and the claimed compounds are reproduced on the right.

    PNG
    media_image1.png
    202
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    167
    379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    197
    457
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    178
    404
    media_image4.png
    Greyscale

The compounds are for treating HCV (claim 15), and are combined with HCV protease inhibitors or HCV polymerase inhibitors (claim 18).  HCV protease inhibitors include telaprevir or boceprevir (paragraph [0168]), which the skilled artisan knows are NS3A HCV protease inhibitors.
	Smith does not exemplify a composition comprising one of the above compounds with a NS3A HCV protease inhibitor such as boveprevir or telaprevir because it is suggested by Smith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 21-23, 30-34, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,682,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘369 patent claims a method of treatment of HCV (claim 1) by administration of a combination of Formula I and Formula II.  The compounds of Formula I recited in instant claim 4 are the same compounds recited in ‘369 claims 4-6.  The compounds of Formula II recited in instant claims 21-23 are the same as those recited in ‘369 claims 7-9.  The combination of Formula I and Formula II is administered along with ribavirin, peginterferon-alpha, simeprevir, ledipasvir, daclatasvir, and velpatasvir (claim 15).  Claim 16 in the ‘369 patent claims a composition comprising Formula I and Formula II.  Claim 18 of the ‘369 patent claims a method of treating HCV by administering Formula I, Formula II, and a NS3A HCV protease inhibitor.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623